DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 are pending with claims 11-19 withdrawn from consideration. Amendments have overcome the objection to the specification, and all rejections previously set forth over Wienberg (US20170252806) in view of Shi (US20170232518) under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation “a first arcuate guide rail and a second arcuate guide rail that together form an arcuate path” it is not clear how two separate guide rails can together form a single path, particularly given that the present disclosure appears to show two guide rails which form parallel paths as shown in the sole figure. The present disclosure shows the baseplate 
Claims 2-10 and 20 are rejected under 35 USC 112(b) because they depend on claim 1.
Further regarding claim 20, it is not clear that the limitation “the arcuate path of the base plate” has proper antecedent basis, as the prior recited arcuate path is the arcuate path which the first guide rail and second guide rail together form. 

Allowable Subject Matter
Claims 1-10 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The presently claimed invention currently requires: a method for forming an arcuate component, moving the base plate away from the energy beam source to a vertically lower second position, moving the base plate along a first arcuate guide rail and a second arcuate guide rail, and an outer transverse edge of the base plate traces an outer arc having a greater radius than an inner arc traced by an opposing inner transverse edge of the base plate. 
The rejections cited in previously set forth prior art rejections, so not render obvious moving the base plate along a first arcuate guide rail and a second arcuate guide rail.
US8172562 (cited in previous office action) discloses a process in which a baseplate rotes with a drive (20) and moves to a lower position along vertical drive (15) (column 2 line 49 to column 3 line 4). Though the base plate does move to some extent along the drives, the drives themselves are not arcuate.
US20190124970 moves a build plate in an arcuate path with a radial guide rail (Fig. 5, [0047]); however, a radial guide rail is not arcuate. 
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736